requires a sentencing court to exercise its discretion and weigh the

                appropriate factors for and against the habitual criminal statute before

                adjudicating a person as a habitual criminal "); see also Arajakis v. State,

                108 Nev. 976, 983, 843 P.2d 800, 805 (1992) ("NRS 207.010 makes no

                special allowance for non-violent crimes or for the remoteness of

                convictions."). We conclude that the district court did not abuse its

                discretion by adjudicating appellant as a habitual criminal.

                            Appellant next argues that his sentence to life with the

                possibility of parole after ten years in prison constitutes cruel and unusual

                punishment. Regardless of its severity, a sentence that is within the

                statutory limits is not 'cruel and unusual punishment unless the statute

                fixing punishment is unconstitutional or the sentence is so unreasonably

                disproportionate to the offense as to shock the conscience."        Blume v.

                State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting CuIverson v.

                State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Harmelin v.

                Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining
                that Eighth Amendment does not require strict proportionality between

                crime and sentence; it forbids only an extreme sentence that is grossly

                disproportionate to the crime). The sentence imposed is within the

                parameters provided by the relevant statute,        see NRS 207.010, and

                appellant does not allege that the statute is unconstitutional. We are not

                convinced that the sentence imposed is so grossly disproportionate to the



SUPREME COURT
           OF
     NEVADA
                                                      2
(0) (947
                crime and appellant's history of recidivism as to constitute cruel and

                unusual punishment.     See Ewing v. California, 638 U.S. 11, 29 (2003)

                (plurality opinion).
                            Having considered appellant's arguments and concluded that

                no relief is warranted, we
                            ORDER the judgment of conviction AFFIRMED.




                                              Pitletta                J.
                                        Pickering
                                                                  •
                  ctaS                        J.                                    J.
                Parraguirre                              Saitta




                cc: Hon. David B. Barker, District Judge
                     Jonathan E. MacArthur
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                    3
(0) 1 94 Th e